DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims 15 and dependent claims thereof is acknowledged. The election has been made without traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 and 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelby (US 6599994 B2) in view of Shelby-200 (US 20100295200 A1) and further in view of Konkel (WO 2008065454 A1, of record by Appliant)
Shelby teaches a base film composition for forming labels, etc.
Shelby-200 teaches films can be recycled by voiding them via additives and stretching
Konkel teaches that glass micro spheres is a useful voiding additive
In reference to claim 15, Shelby discloses a voided film comprising:
(1) 70-99 wt % of a polymer composition comprising at least one polymer selected from acrylic polymers, polyolefins, cellulose esters, cellulose acetate, cellulose triacetate, cellulose propionate, cellulose butyrate, cellulose acetate propionate, cellulose acetate butyrate, cellulose propionate butyrate, cyclic olefin copolymers, ethylene methyl acrylate copolymer, polycarbonate, polypropylene, polystyrene, polystyrene butadiene copolymers or blends, polyethylene, ethylene/propylene copolymer, ethylene-vinyl acetate (EVA), ethylene vinyl alcohol copolymer, polyvinyl chloride, poly(lactic acid), polyvinylidene chloride, nylon, polyethylene terephthalate (PET), polyesters, copolyesters, and mixtures thereof; and (“(A) from about 50 to about 99 weight percent a polyester comprising:” [Claim 1])
(2)…, wherein the at least one polymer comprises a polyester composition comprising:
(1) 20-98 wt % of at least one polyester which comprises
(a) a dicarboxylic acid component comprising:
(i) 70 to 100 mole % of terephthalic acid residues (“60 to 100 mole percent terephthalic acid” [Claim 1])
(ii) 0 to 30 mole % of aromatic and/or aliphatic dicarboxylic acid residues having up to 20 carbon atoms (“0 to about 40 mole percent of a second acid selected from the group consisting of isophthalic acid, adipic acid, azelaic acid, naphthalenedicarboxylic acid, succinic acid, cyclohexanedicarboxylic acid; and mixtures thereof;” [Claim 1]); and
(b) a glycol component comprising:
(i) 22 to 83 mole % ethylene glycol residues;
(ii) 15 to 28 mole % 1,4-cyclohexanedimethanol (CHDM) residues;
(iii) 2 to 20 mole percent diethylene glycol (DEG) residues, whether or not formed in situ;
(iv) 0 to 30 mole % of the residues of at least one other modifying glycol; and
wherein the total mole % of the dicarboxylic acid component is 100 mole %, and wherein the total mole % of the glycol component is 100 mole %;
(“(2) a diol residue moiety comprising from about:
i. 0-20 mole percent diethylene glycol;
ii. 10-35 mole percent 1,4-cyclohexanedimethanol;
iii. 0-25 mole percent neopentyl glycol;
iv. 0-30 mole percent propanediol;
v. 0-30 mole percent 1,4-butanediol; and
vi. remaining mole percent is ethylene glycol” [Claim 1]. Shelby explains that the glycols react with diacids, thus it is obvious that they would be provided in equivalent molar amounts as claimed). 
(2) 1-20 wt % of at least one polymer selected from polyolefins, polypropylene, polystyrene, polyethylene, ethylene/propylene copolymer, ethylene vinyl acetate copolymer (EVA), ethylene vinyl alcohol copolymer, polyvinyl chloride, poly(lactic acid), polyesters, copolyesters, and mixtures thereof (“(B) from about 1 to about 50 weight percent of an essentially, linear, random copolyester or branched and/or chain extended copolyester” [Claim 1]);
…
(4) 0-5 wt % TiO2 (“the polyester blend can include from about 0.01 to about 50 weight percent… , TiO2,” [C9L65-C10L7])
Shelby teaches that the film is suitable as a label and may be heat shrinkable, but does not teach voiding the film. 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, voiding films, Shelby-200 teaches that it is beneficial to void films in order to improve the recyclability of said films using floatation processes [P0005] and specifically teaches that ethylene methyl acrylate copolymer can be used as a voiding agent (“said voiding agent comprises … about 5 to about 40 weight percent ethylene methyl acrylate copolymer.” [Claim 11])
The combination would be achievable by integrating the voiding agent suggested by Shelby-200 to void the film taught by Shelby.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the film such that it comprised 5% ethylene methyl acrylate copolymer as claimed.
A person having ordinary skill in the art would have been specifically motivated to integrating the voiding agent suggested by Shelby-200 to void the film taught by Shelby in order to improve the recyclability of the film as taught by Shelby-200 [P0005]; and to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Shelby-200 further teaches that “Voids are obtained by incorporating about 5 to about 50 weight % of small organic or inorganic particles or “inclusions” (referred in the art as “voiding” or “cavitation” agents)” [P0005] but does not specific that the inorganic particles are hollow glass particles. The combination does not disclose that the film comprises 1-30 wt % of hollow glass microspheres.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, voided films, Konkel discloses that 1-30 wt % of hollow glass microspheres are useful for voiding a film (“cavitated polymeric film comprising hollow glass microspheres therein in an amount of not more than about 40% by weight of the film” [Claim 1]).
The combination would be achievable by integrating the hollow glass microspheres of Konkel in to the film.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the film to comprise 1-30 wt % of hollow glass microspheres.
A person having ordinary skill in the art would have been specifically motivated to integrate the hollow glass microspheres of Konkel in to the film in order to improve the appearance of the film while reduce the density of the film (Pg27L7-9) which would have been recognized as improving the recyclability of the film as taught by Shelby-200 [P0005]; and to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In reference to claim 18, 19,  the cited prior art teaches an identical or substantially identical structure as claimed. Therefore, the claimed property is presumed to be inherent to the cited prior art.
Furthermore, Shelby-200 specifically teaches that that “there is a need for a void-containing polyester shrink film that will simultaneously maintain a high degree of shrinkage while maintaining a low density during recycle processing” [P0009] such as “a density of 1.05 g/cc or less after 15 minutes in a water bath at 85° C” [P0010].
In reference to claim 20-21, Konkel teaches wherein the hollow glass microspheres have a crush strength of at least 250 psi or greater, or have a particle size of 5 to 180 um, or a density of 0.15 to 0.83 g/cc; and wherein the hollow glass microspheres have a crush strength of at least 10,000 psi or greater and have a particle size of 10 to 50 um and a density of 0.30 to 0.60 g/cc (“glass microspheres have an average diameter of from about 15 to about 30 μm” [Claim 16]).
In reference to claim 22, the cited prior art teaches an identical or substantially identical structure as claimed. Therefore, the claimed property is presumed to be inherent to the cited prior art.
Shelby-200 further discloses that “Voids are obtained by incorporating about 5 to about 50 weight % of small organic or inorganic particles or “inclusions” (referred in the art as “voiding” or “cavitation” agents) into a polyester and orienting the polymer by stretching in at least one direction. During stretching, small cavities or voids are formed around the voiding agent. When voids are introduced into polyester films, the resulting void-containing film has a lower density than the non-voided film, becomes opaque, and develops a paper-like surface.”
Furthermore, Shelby-200 specifically teaches that that “there is a need for a void-containing polyester shrink film that will simultaneously maintain a high degree of shrinkage while maintaining a low density during recycle processing” [P0009] such as “a density of 1.05 g/cc or less after 15 minutes in a water bath at 85° C” [P0010].
In reference to claim 23-25, and 27,  Shelby-200 teaches “orienting the polymer by stretching in at least one direction” [P0005] that “The films may be stretched in one or more directions” [P0012] and that “the shrink properties are dependent on the stretching conditions which may be modified as appropriate to provide variations in properties such as, for example, controlled shrink force, shrink force ratios in each direction, controlled shrinkage, and property retention after shrinkage.” [P0050]
The cited prior art teaches an identical or substantially identical structure as claimed. Therefore, the claimed property is presumed to be inherent to the cited prior art.
In reference to claim 26,  Shelby-200 teaches wherein the film is annealed at a temperature of about Tg to Tg+40° C (“shrink film forms voids on orientation or stretching at a temperature at or above the Tg of the polyester matrix” [P0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744